FILED
                            NOT FOR PUBLICATION
                                                                              MAY 18 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SELVIN GABRIEL VILLEGAS-                         No.   16-71859
CASTRO, AKA Selvin Castro Villegas,
AKA Selvin Castrovillegas, AKA Selvin            Agency No. A205-716-699
Villegas,

              Petitioner,                        MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 16, 2022**
                               Pasadena, California

Before: KLEINFELD, MILLER, and COLLINS, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Selvin Gabriel Villegas-Castro argues in his petition for review that the

BIA’s adverse credibility determination and resulting denial of his applications for

withholding of removal and for relief under the Convention Against Torture

(“CAT”) relief are not supported by substantial evidence. We have jurisdiction

pursuant to 8 U.S.C. § 1252 and deny the petition.



      Considering the totality of the circumstances and all relevant factors, Alam v.

Garland, 11 F.4th 1133, 1137 (9th Cir. 2021) (en banc), we are not compelled to

conclude that Petitioner was credible, see Villegas Sanchez v. Garland, 990 F.3d

1173, 1178–79 (9th Cir. 2021). There was substantial evidence on the record taken

as a whole to support the adverse credibility determination. See id. Petitioner does

not attempt to explain the inconsistencies the BIA identified and instead attacks

them as not going to the heart of his claim. The REAL ID Act governs this case

and in such cases inconsistencies need not go to the heart of the claim to form the

basis for an adverse credibility determination. See 8 U.S.C. § 1158(b)(1)(B)(iii).

Moreover, many of the inconsistencies do go to the heart of his claim. Many of

them concerned his past persecution—for example, the nature and severity of the

only physical attack he claimed, where the perpetrators lived, and whether his

children in Honduras are still being pursued by Mara 18. In the absence of credible


                                          2
testimony, substantial evidence substantial evidence supports the BIA’s conclusion

that Petitioner has not carried his burden of establishing that he is entitled to

withholding of removal.



      Petitioner also argues that the BIA’s determination that he is not eligible for

CAT relief is not supported by substantial evidence. Specifically, Petitioner argues

that the treatment he endured is sufficient to constitute torture. But, even setting

aside the fact that his testimony was properly found to be not credible, the BIA

explained that Petitioner had not shown that any torture would be done by or with

the acquiescence of public officials. At best, Petitioner made conclusory

allegations that the police would not help. This is not sufficient to compel a

contrary conclusion. See Villegas Sanchez, 990 F.3d at 1178.



PETITION DENIED.




                                            3